Citation Nr: 1614363	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  15-16 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for healed right posterolateral 10th rib fracture.

2.  Entitlement to special monthly pension.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for weight loss.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include for the purpose of establishing eligibility for treatment.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for a left foot disability.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a cervical spine disability.

11.  Entitlement to service connection for chronic sinus and allergy problems.

12.  Entitlement to service connection for gastroesophageal reflux disease (GERD) also claimed as acid reflux.

13.  Entitlement to service connection for obstructive sleep apnea.

14.  Entitlement to service connection for asbestosis.

15.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Neil B. Riley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from May 1995 to May 2000.  The Veteran had subsequent Reserve service until April 2005.

This case comes before the Board of Veterans' Appeals (the Board) from May 2013 and July 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in October 2015.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  A subsequent SSOC is not necessary, however, as set forth in 38 U.S.C.A. § 7105 (e) (West 2014).

In May 2015 administrative letter, the RO granted the Veteran's claim for entitlement to nonservice-connected pension.  Therefore, this claim has been resolved and is no longer before the Board on appeal.

Based on the statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for posttraumatic stress disorder has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).
The issues of entitlement to service connection for an acquired psychiatric disorder, bilateral feet disabilities, bilateral knee disabilities, a cervical spine disability, chronic allergy or sinus condition, GERD, obstructive sleep apnea, asbestosis, and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the October 2015 Board hearing, prior to the promulgation of a decision on the appeal, the Veteran's representative indicated that the Veteran requested to terminate the appeal of his claims of entitlement to a compensable rating for a 10th rib fracture, entitlement to special monthly pension, and claims for entitlement to service connection for chronic fatigue and weight loss.


CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to a compensable rating for a 10th rib fracture, entitlement to special monthly pension, and claims for entitlement to service connection for chronic fatigue and weight loss by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

During the October 2015 Board hearing, the Veteran's representative stated that the Veteran wished to withdraw his appeals for entitlement to a compensable rating for a 10th rib fracture, entitlement to special monthly pension, and claims for entitlement to service connection for chronic fatigue and weight loss.  See Hearing Transcript, pg. 4.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims, and they are therefore dismissed.


ORDER

The withdrawn claims of entitlement to a compensable rating for a 10th rib fracture, entitlement to special monthly pension, and entitlement to service connection for chronic fatigue and weight loss are dismissed.


REMAND

Preliminarily, VA medical records are absent from the claims file.  The May 2013 and July 2013 rating decisions indicate that VA medical records for the periods of July 2012 to May 2013 were considered in adjudicating those decisions.  The April 2015 Statement of the Case shows that electronic review of VA medical records for the period of July 2012 through February 2015 was performed.  However, VA medical records for the period of July 2012 through February 2015 are not in the claims file.  Although Social Security Administration (SSA) disability records associated with the claims file contain copies of some of these records, the VA medical records in that electronic file are incomplete and illegible.  Moreover, a CAPRI printout dated May 13, 2013 indicated that the Veteran was hospitalized from October 27, 2012 to November 2, 2012 for psychiatric issues.  Additionally, a February 2013 SSA disability record notes that the Veteran was institutionalized several times for homicidal and suicidal behavior, but records of these hospitalizations are not in the claims file.  Thus on remand all outstanding VA and private medical records relating to the claimed disabilities, including any inpatient clinical records, should be obtained and associated with the electronic claims file.

The Veteran and his representative assert that the VA examinations the Veteran was provided in February 2013 and June 2013 were inadequate.  See Hearing Transcript, pg. 6.  Specifically, the Veteran testified that the examinations were short and hostile, and that the examiners did not inquire as to what occurred during service or expressed doubt about the Veteran's reported in-service experiences.  Id. at pp. 17-18.  

The Veteran was provided VA psychiatric examinations in February 2013 and June 2013.  The February 2013 examination report noted a diagnosis of "malingering," however, a separate examination given for the purpose of establishing aid and attendance benefits noted diagnoses of "schizoeffect" and depression.  No etiological opinion was provided in the February 2013 examination reports.  

The June 2013 VA examination report noted a diagnosis of depressive disorder not otherwise specified, which the examiner wrote best accounted for his symptomatology.  The Veteran was asked about his in-service experience and reported that when he went ashore he saw dead bodies; when asked to provide details about this experience, the Veteran could not recall the location of his deployment or his military occupational specialty related to it.  The examiner reported that the Veteran endorsed only minimal symptomatology for a diagnosis of PTSD and therefore did not warrant a diagnosis of that condition.  She also noted that the Veteran was "honest" regarding the grant of his SSA benefits for PTSD, in that he said it was based on his report alone and that his military records were not reviewed or considered in reaching that clinical diagnosis.  The examiner opined that the Veteran's depressive disorder was less likely than not due to service, but said that to give an opinion would be to resort to speculation, due to the time elapsed since the Veteran left service and the report of symptomatology and treatment in 2012.  Moreover, the examiner stated that the Veteran did not appear to be a credible or reliable historian.  The June 2013 respiratory examination included review of the Veteran's claims file and considered his reports of in-service asbestos exposure, but concluded that the Veteran did not have a diagnosed respiratory condition, and thus no etiological opinion was provided.  

Despite the Veteran's assertions of inadequacy, the June 2013 VA examination report appears adequate.  The examiner noted the Veteran's reports regarding in-service events, even attempting to solicit additional details regarding the Veteran's reported stressor events, but the Veteran was unable to provide more information.  The examiner also indicated that, in her view, the Veteran was not a credible historian.  However, as the Board is remanding this case to obtain outstanding psychiatric records, an addendum opinion should be requested to consider any new medical evidence as it relates to the relationship between the Veteran's claimed psychiatric disorder and service.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).  An addendum to the June 2013 respiratory examination should be obtained only if newly obtained evidence demonstrates the Veteran has a diagnosed respiratory disorder.

The Veteran was afforded a VA examination for his right and left foot disabilities in February 2013.  The examiner diagnosed the Veteran with bilateral plantar heel spurs, and opined that they were less likely than not related to service.  The examiner reasoned that the Veteran's service treatment records contained no documentation regarding the Veteran's feet in service, and that he was only treated for blisters.  However, a June 6, 1995 service treatment record notes the Veteran was treated for plantar fascial strain; the Veteran was directed to continue wearing tennis shoes that had been prescribed for his blisters, and was prescribed 800 milligrams Motrin 3 times per day.  As the examiner's opinion is based on a factually inaccurate premise and is inadequate, an addendum must be obtained.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value."); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not been afforded VA examinations for his claimed bilateral knee, cervical spine, chronic sinus and allergy problems, pseudofolliculitis barbae, obstructive sleep apnea, or GERD disabilities.  VA has a duty to provide a VA examination when the record lacks sufficient competent evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the Veteran's sleep apnea and chronic sinus and allergy problems, the June 2013 VA respiratory examination noted the Veteran was being treated for rhinitis.  A May 2012 sleep study confirms the Veteran's diagnosis of obstructive sleep apnea.  As to the in-service element, a June 17, 1996 service treatment record indicates the Veteran received care for an upper respiratory infection.  Further, the Veteran has asserted that his allergy problems and sleep apnea are related to his duties working in ventilation shafts during service, and the Veteran's personnel records indicate that from June 1996 to June 1999 he performed cleaning of the shipboard ventilation systems.  See Hearing Transcript, pg. 9, and service personnel records.  Therefore the Veteran should be afforded an examination to determine whether his sleep apnea and any diagnosed allergy or sinus disorder had its onset during or is otherwise related to the Veteran's military service.  

At present the evidence does not warrant affording the Veteran examinations for his claimed bilateral knee, cervical spine, pseudofolliculitis barbae, or GERD disabilities.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Request that the Veteran provide or authorize the release of any medical records, not already associated with the claims file, pertaining to treatment for his claimed disabilities, including records of inpatient and outpatient care.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities, including all records of inpatient and outpatient medical care from April 2012 to present.  All records received should be associated with the claims file.

3.  After completing the above steps, forward the Veteran's claims file to the June 2013 VA examiner for an addendum to determine the current nature and etiology of any diagnosed acquired psychiatric disorders.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

a.  Identify any diagnosed acquired psychiatric disorders, manifested from April 2012 to present.

b.  For any disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that it was incurred in or is otherwise related to the Veteran's active service.

The examiner is asked to address the January 2016 psychological assessment written by Dr. M. F. and reconcile any opinion rendered with that assessment.

4.  After completing the above steps, forward the Veteran's claims file to the February 2013 VA examiner for an addendum to determine the current nature and etiology of any diagnosed right and left foot disorder.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

a.  Identify any diagnosed disorder of the right and left feet, manifested from April 2012 to present.

b.  For any disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that it was incurred in or is otherwise related to the Veteran's active service.

5.  Thereafter, schedule the Veteran for an appropriate VA examination for his claimed obstructive sleep apnea and allergy and sinus conditions.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history from the Veteran, and conducting a through physical examination as well as any diagnostic studies deemed necessary, the examiner should offer an opinion on the following:

a.  Identify any diagnosed allergy or sinus condition manifest since April 2012.  

b.  For any diagnosed condition, state whether it is at least as likely as not (a probability of 50 percent or greater) that it was incurred in or is otherwise related to the Veteran's military service.

c.  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea was incurred in or is otherwise related to the Veteran's military service.

6.  With respect to the requested opinions, the examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  A complete rationale must be given for all opinions and conclusions.  If any examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Following completion of the foregoing, the AOJ must review the clinicians' report (and any addendums) and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Complete any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


